Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
La Barbra Lavell Jones appeals the district court’s order dismissing her civil action without prejudice for failing to follow the magistrate judge’s earlier order that she must file a collection of fees form or risk dismissal under Fed.R.Civ.P. 41(b). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Jones v. United States Prob. Office, No. 3:12-cv-00008-JRS (E.D.Va. Jan. 15, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.